 

 

  

Case 20-19836-AJC Doc 73 Filed 02/23/21 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts.gov

Original Plan

oe as

aiectweeees
Oo Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
Sea

DEBTOR: Marco Barrios JOINT DEBTOR: Maria Barrios CASE NO.: 20-19836-AJC
:Marco Barrios

SS#: xxx-xx- 9286
I. NOTICES

To Debtors:

Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)

SS#: xxx-xx-8032

 

1
Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claimiin order to be paid. Your claim may
be reduced, modified or eliminated. |

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one

To All Parties: : i s
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

| The valuation of a secured claim, set out in Section II, which may result in a ul [fm] Included []_ Not included

 

 

 

 

 

partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (Included [a] Not included
out in Section III

Nonstandard provisions, set out in Section VIII [m]_ Included [] Not included

 

 

IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

AN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's

A. MONTHLY PLAN PAYMENT
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $619.31 formonths 1 to 3;

2. $2,694.37 formonths 4 to 60 ;

B. DEBTOR(S)' ATTORNEY'S FEE: [_] NONE [_] PRO BONO
Total Fees: $7100.00 Total Paid: $1470.00 Balance Due: $5630.00

 

Payable $402.14 /month (Months 1 to 14 )
Allowed fees under LR 2016-1(B)(2) are itemized below:

Fee Application: $7,100.00 AA 10-0 AG) ae
Safe Harbor: $4500 Attorneys Fees + $525+ $150 Cost = $5175 va PP eee

 

 

 

 

 

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation. i)
I.” ‘TREATMENT OF SECURED CLAIMS ee ae SS a
( redcqpen) one Tre!
A. SECURED CLAIMS: [_] NONE mace T7)
7 : VAAL |
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property: Te
1. Creditor: Specialized Loan Servicing, LLC [POC#12-1] . . ebay aL Wp LES
i 5 i zeit) ol ae (eaidsbes
Address: 6200 S. Quebec Street Arrearage/ Payoff on Petition Date $18,615.47
Greenwood Village, CO | ML TT j
80111 Arrears Payment (Cure) 598-28 ie rn fT Le
per ECF#26 Arrears Payment (Cure) $374.77 /month (Months _15__ to
Last 4 Digits of Regular Payment (Maintain) / |) /) |))(/ $1,867,557
Account No.: 6149
de wOyaaAG “4 ET AO 2 eee

 

 

 

LF-31 (rev. 10/3/17)
, “tT Page 1 of 3.

 

  
  
 
  

 
 

 

Case 20-19836-AJC Da gahe%s): MUR Ale Mek pakQge 2 Of 3...

(m] Real Property Check one below for Real Property:

[mPrincipal Residence [Wi] Escrow is included in the regular payments

[_]Other Real Property [_]The debtor(s) will pay [_]taxes  [Jinsurance directly
Address of Collateral:
466 E 56 Street, Hialeah, FL 33013

[_] Personal Property/Vehicle
Description of Collateral:

B. VALUATION OF COLLATERAL: [] NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3. r
1. REAL PROPERTY: [8] NONE

 

 

 

 

 

2. VEHICLES(S):

[J] NONE

 

1.

Creditor: Capital One Auto Finance a
division of Capital One, NA
c/o AIS Portfolio Services,

Value of Collateral:
Amount of Creditor’s Lien:

$3,000.00
$9,057.18

Payment
_ | Total Bed im plan: $3,417.48

a0

cP £ ofa
oo” Address: POB 4360 Interest Rate: 5.25% $56.96 noth Mont = to 60)

Houston, TX 77210 ; = -

 

 

Last 4 Digits of Account No.: 9719 TTA WOOT ENG HA, 4.0.34 10 HTM
VIN; WDDDJ75X66A071628 Se Pet ad aaah

Description of Collateral: ms op\gnitit- <i moi} evab é
2006 Mercedes-Benz CLS500 Sedan 6 Vinolaqon im O14) Hive inte

 

Check one below: 1 2rtinum wt eee fiom!

sl re ye 8 tee Je yc ae ule uel ve
petition , Ott etre tener
Claim incurred less than 910 days pre- OV 744

BL AO TILA. QjynOTAI 4
Ti Je ad

Enon P BE eS! ee a!
, lave ead Be Reet :

3. PERSONAL PROPERTY: [a] NONE A ai

c AVOIDANCE al NO saith tL Yee wha ead bovull

D. SURRENDER OF COLLATERAL: Secured claims filed Ry any creditor a, roe relief i in tis section shal ne
distribution fom the Chapter 13 Trustee. st aramotis OE re ony 2 5

  
   
   
    

 

 

 

 

iden Sj .. Ove ae) sidayss

‘inal

 

   
    

   
  
  
  
 
 
  
  

[=] NONE lA bali? od salam nbiigenttas -
E. DIRECT PAYMENTS: Secured claims filed by any creditor Coa stay relief in this section shall not r¢

fom the Chapter 13 Trustee.

CO] NONE “OW Wl “hl.

[li] The debtor(s) elect to make payments directly 1S Sena dion tae eS The
confirmation of this plan the automatic stay be terminated in rem as to theidebtor(s) and
codebtor(s) as to these creditors. Nothing herein is intended to terminate or ropaite

 

Name of Creditor Last 4 Digits of Account No. |] Des cription 0
; United Consumer Financial 5950
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S
A. ADMINISTRATIVE F! OTHER THAN DEBTORS(S)'
LF-31 (ev. 1017), , og Page :
' age 2o0f3

 
PI EEE ee, OMIT
Case 20-19836-AJC Doc 73 Filed 02/23/21 Page 3 of 3 ;
Debtor(s): Marco Barrios, Maria Barrios Case number: 20-1983¢_
SRSBEAIC

B. VENUE SERVICE: [mj] NONE
Cc. C SUPPORT ATION(S): [il] NONE

D. OTHER: [m] NONE

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $125.65  /month(Months 15 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [fm] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecu:
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this

section shall not receive a distribution from the Chapter 13 Trustee.

[ms] NONE

VII. INCOME TAX RETURNS AND REFUNDS: [_] NONE
[m) The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income

increases by more than 3% over the previous year’s income. [Miami cases]

red nonpriority

 

VIII. NON-STANDARD PLAN PROVISIONS [_] NONE
[§] Nonstandard provisions must be set forth below. A nonstandard provision is a provisio
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
This 3AP begins the Debtors' Cure and Maintain Plan for POC#12-1 in month 4 (January) since the Debtors made the first three
Regular Payments (Maintain) post-petition directly to the lender. The Cure portion of the plan begins from month 1. The

Maintain Regular Payments begin on month 4.

n not otherwise included in the Local

[] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

x Wow Me Lou!) Debtor O2- 23 - 20217 ie is but Joint Debtor 02 fe3 boas

 

 

 

  
   

 

 

arco Barrios Date Maya Barrios 7
( ie
/s/Robert Sanchez, Esq. February 23, 2021
Attomey with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not re eM f
BN Pas Tel , presented by counsel, certifies that the wo A
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan an ee and f
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-
31 (rev. 10/3/17) , Page 3 of 3

 

 
